Citation Nr: 1017745	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for a skin condition, 
also claimed as ringworm, to include as caused by herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, inter alia, denied claims for 
service connection for pes planus, PTSD, a skin condition, 
and bilateral hearing loss and tinnitus.  The Veteran 
perfected an appeal with respect to all issues.  
Subsequently, service connection for PTSD was granted in an 
October 2008 rating decision.  As this represents a complete 
grant of the benefit sought on appeal, the claim for PTSD is 
no longer before the Board.  

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss did not begin during service or within one 
year of separation and has not been shown to be otherwise 
related to service.

2.  Tinnitus did not begin during service and has not been 
shown to be otherwise related to service.

3.  Pes planus was not incurred or aggravated during service 
and has not been shown to be otherwise related to service.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
Veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for pes planus are 
not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2006.  Complete notice was sent in 
June 2006, and the claim was readjudicated in a March 2007 
statement of the case and an October 2008 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, afforded the 
appellant physical examinations, and obtained medical 
opinions as to the etiology and severity of disabilities.  
The Board notes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
Veteran's claimed pes planus.  In disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met with regard to this claim because 
there is no indication that the disability may be associated 
with the Veteran's military service.  No medical evidence has 
suggested a causal relationship between his current pes 
planus and service, and the Veteran has not reported 
continuous symptomatology since service.  In a January 2007 
statement, he alleged only that his foot condition began 
"soon following [his] separation" and worsened 
progressively.  Thus, the evidence does not suggest that this 
condition may be associated with service, and VA was not 
required to conduct an examination.

All known and available records relevant to the issues 
decided herein have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral 
hearing loss which he contends he suffers as a result of 
noise exposure in service.  His Form DD-214 establishes that 
he was a light infantryman, and the Veteran is in receipt of 
the Combat Infantry Badge.  Noise exposure in service is 
conceded.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Service connection for certain chronic diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the first year following active service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the 
requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.385 does not prevent a claimant 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record, including that 
pertinent to service.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.  

The Veteran's service treatment records show that he 
underwent an audiological evaluation during his induction 
physical examination in August 1966.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Speech recognition ability was not noted.  

There are no complaints of or treatment for hearing loss, 
tinnitus, or any other ear disability noted in the service 
treatment records.  No audiological scores were reported 
during the Veteran's separation physical examination in 
September 1968.  However, the Veteran reported that he had no 
hearing loss.  

The Veteran was afforded a VA audiological evaluation in 
February 2008, in which pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
35
LEFT
5
15
35
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner noted the Veteran's 
history of military noise exposure with no significant 
occupational or recreational noise exposure after service.  
She diagnosed bilateral mild to severe high-frequency 
sensorineural hearing loss beginning at 6000 Hz, although 
hearing in the right ear was within normal limits from 500 to 
4000 Hz.  The examiner stated that the sloping configuration 
of the audiogram is more indicative of hearing loss due to 
age rather than noise trauma.  Based on the audiometric 
configuration, claims file review, and the Veteran's reported 
history, she concluded that it is less likely than not that 
hearing loss and tinnitus are related to the Veteran's 
service.  

After careful consideration, the Board concludes that service 
connection is not warranted for the Veteran's claimed 
bilateral hearing loss and tinnitus.  Although the evidence 
demonstrates that he currently has tinnitus and left ear 
hearing loss, nothing in the record suggests that these 
conditions are related to service.  The Veteran did not 
complain of hearing loss or tinnitus in service, and he did 
not report hearing loss or tinnitus at separation.  
Furthermore, he does not contend that these conditions began 
in service; rather, he asserts that noise exposure in service 
caused his hearing loss and tinnitus which developed later.  
The Veteran is competent to describe his experiences in 
service, as well as any symptoms he has experienced which are 
capable of lay observation.  However, as a layperson, he is 
not competent to offer a medical opinion as to the cause of 
his disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The only competent medical opinion in the 
record indicates that hearing loss and tinnitus are the 
result of age and not likely related to service.  Therefore, 
the preponderance of the evidence is against a finding of 
service connection, and the claims must be denied.  

Pes Planus

The Veteran is seeking service connection for flat feet, 
which he contends results from wearing combat boots in 
service.  Service treatment records do not document any foot 
disorders at induction, and no complaints of or treatment for 
foot pain or other disorders is noted.  At separation, the 
Veteran reported that his feet were normal, and no foot 
disorders were found on examination.  

The claims file contains VA treatment records dated in 
October 2007, which indicate that the Veteran was diagnosed 
with "flat foot condition" and pain with walking.  It is 
noted that he has prosthetics.  

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's claimed flat foot condition is 
not related to his service.  There is no evidence of a foot 
disorder during service, and the Veteran does not contend 
that the condition began during active service.  Rather, he 
asserts that foot pain began "soon" after separation and 
that his foot condition worsened over the years.  Although 
the Veteran is competent to describe the symptoms he has 
experienced that are capable of lay observation, as a 
layperson he is not competent to offer an opinion regarding 
the cause of his claimed foot condition.  Espiritu, 2 Vet. 
App. at 494-95.  As there is no competent medical evidence of 
record relating the Veteran's pes planus to his service, 
there is no basis for service connection.  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.

Service connection for pes planus is denied.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for a 
skin disorder, also claimed as ringworm, which he contends 
began in service and has continued since that time.  He 
suggests that this condition is related to exposure to Agent 
Orange in service.  Service records confirm that the Veteran 
served in Vietnam; therefore, exposure to herbicides is 
conceded.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Service treatment records reflect that the Veteran sought 
treatment for a bump behind his ear in July 1967.  In 
December 1967, he was treated for an abscess on his left arm.  
In January 1968, he presented with lesions on his right 
forearm and biceps.  In April 1968, he had an encrusted 
lesion with surrounding cellulitis that was warm and red.  It 
was noted that a pustule was drained by the patient.  At the 
Veteran's separation physical examination, he reported that 
he had no skin diseases, and no skin disorders were observed.  

The Veteran is competent to describe the subjective symptoms 
he has experienced.  Thus, his account of a skin disorder 
which manifested in service and has persisted since then is 
evidence of a chronic condition that may be related to 
service, despite the lack of contemporaneous medical records 
of such a condition.  See Buchanan, 451 F.3d 1331 at 1137.  
Therefore, a VA examination is required to determine whether 
he has a current skin disorder, and, if so, whether it is in 
fact causally related to any incident of service.  McLendon, 
20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the claimed skin 
condition.  The claims file must be made 
available to the examiner for review prior to 
the examination.  The examiner should conduct 
a thorough examination and provide a 
diagnosis for any pathology found.  For any 
diagnosed condition, the examiner should 
opine as to whether it is at least as likely 
as not (i.e., 50 percent probability) that 
any diagnosed skin condition is causally or 
etiologically related to service, to include 
herbicide exposure.  In making this 
determination, the examiner should take the 
Veteran's report of his skin condition into 
consideration.

A complete rationale is requested for any 
opinion expressed.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.





____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


